Name: Commission Regulation (EEC) No 2011/85 of 19 July 1985 repealing Regulation (EEC) No 1929/85 suspending advance fixing of export refunds on certain cereals exported in the form of macaroni, spaghetti and similar products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 7 . 85 Official Journal of the European Communities No L 188/31 COMMISSION REGULATION (EEC) No 2011/85 of 19 July 1985 repealing Regulation (EEC) No 1929/85 suspending advance fixing of export refunds on certain cereals exported in the form of macaroni, spaghetti and similar products Whereas under present circumstances suspension of advance fixing is no longer necessary ; whereas Regula ­ tion (EEC) No 1929/85 should therefore be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Concil Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) 1018/84 (2), and in particular the first paragraph of Article 1 6 (7) thereof, Having regard go Council Regulation (EEC) No 3035/80 of 11 November 1980 laying down general rules for granting export refunds on certain agricul ­ tural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds (3), as last amended by Regulation (EEC) No 1982/85 (4), and in particular the first subparagraph of Article 5 (3) thereof, Whereas Commission Regulation (EEC) No 1929/85 (*) suspended advance fixing of export refunds on certain cereals exported in the form of macaroni, spaghetti and similar products ; Article 1 Regulation (EEC) No 1929/85 is hereby repealed. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 July 1985. For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 281 , 1 . 11 . 1975, p . 1 . (2) OJ No L 197, 19 . 4. 1984, p . 1 . 0 OJ No L 323, 29 . 11 . 1980, p . 27. (4) OJ No L 186, 19 . 7. 1985, p. 8 . 0 OJ No L 180, 12 . 7 . 1985, p. 57 .